Exhibit 10.6.2

 

DEARBORN HOLDINGS CORPORATION
2003 OMNIBUS STOCK INCENTIVE PLAN
NON-QUALIFIED [PERFORMANCE-BASED] STOCK OPTION AGREEMENT

 

This NON-QUALIFIED [PERFORMANCE-BASED] STOCK OPTION AGREEMENT (this “Option
Agreement”), dated as of the [      ] day of [                      ], [      ]
(the “Date of Grant”), by and between DEARBORN HOLDINGS CORPORATION, a Delaware
corporation (the “Company”), and [                      ] (the “Optionee”).

 

A.            Pursuant to Optionee’s Management Agreement with [insert name of
sub/the Company], Optionee is to be granted an option (the “Option”) under the
Company’s 2003 Omnibus Stock Incentive Plan (the “Plan”) to purchase shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), on
the terms and subject to the conditions set forth herein in partial
consideration of the mutual representations, warranties, covenants and
agreements set forth in the Management Agreement, including, but not limited to,
the confidential information, non-competition and non-solicitation provisions
set forth therein.

 

B.            The Board of Directors, of the Company (the “Board”), as the
administrator of the Plan, hereby grants such Option.  The Option is not
intended to constitute an “incentive stock option” within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

Any capitalized terms not defined herein shall have their respective meanings
set forth in the Plan.

 

1.             Number of Shares.  The Option entitles the Optionee to purchase
[        ] shares of the Company’s Common Stock (the “Option Shares”) at a price
of $[insert price corresponding to OCM/GFI purchase price] per share (the
“Option Exercise Price”).

 

2.             Option Term.  The term of the Option and of this Option Agreement
(the “Option Term”) shall commence on the Date of Grant and, unless the Option
is otherwise terminated pursuant to this Option Agreement, shall terminate upon
the tenth anniversary of the Date of Grant.  In no event may the Option be
exercised after expiration of the Option Term.

 

3.             Vesting; Conditions of Exercise.

 

(a)           Subject to Section 7, the Option shall become vested with respect
to all Option Shares upon the earlier of (i) when each of the OCM/GFI Power
Opportunities Fund LP (“GFI”) and the OCM Principal Opportunities Fund II LP
(“OCM”) has achieved at least a twenty-five percent (25%) internal rate of
return and (ii) the seventh anniversary of the Date of Grant; provided that in
the event of a Change of Control Transaction (as defined below) of the Company:

 

(1)           the Option shall become immediately vested with respect to all
Option Shares if each of GFI and OCM has achieved at least a twenty-five percent
(25%) internal rate of return; and

 

(2)           the Option shall become immediately vested with respect to a
number of Option Shares such that an aggregate of fifty percent (50%) of the
total Option Shares

 

--------------------------------------------------------------------------------


 

shall be vested if (x) each of GFI and OCM has achieved an internal rate of
return of at least fifteen (15%) but less than twenty-five percent (25%), and
(y) the Optionee is terminated by the Company without Cause (as defined below)
or Optionee terminates his or her employment for Good Reason (as defined below)
within two years after [insert date of Closing].

 

(b)           Subject to subsection (i) and (ii) below and Section 7, this
Option shall be fully-exercisable at all times during the Option Term; provided,
however, that in the event Optionee’s employment or service with the Company or
any Parent or Subsidiary is terminated for any reason, this Option may be
exercised only with respect to vested Option Shares.  Notwithstanding anything
to the contrary, the Option and the Option Shares shall be subject to the
vesting provisions set forth in this Section 3, and to the extent the Option is
exercised before it has become vested, the Option Shares so acquired shall,
until vested in accordance with this Section 3, be Restricted Shares which shall
be subject to repurchase as provided in the applicable Restricted Stock Purchase
Agreement to the same extent the Option would be subject to forfeiture if no
such exercise had occurred.  For this purpose, an Option shall first be deemed
to be exercised with respect to the vested portion thereof, and thereafter with
respect to that portion which is due to become vested hereunder in the shortest
time frame.  This Option may not be exercised for a fraction of a Share.

 

(i)            As a condition to exercising this Option, (x) Optionee, the Trust
(as defined in Section 5(a) below) or Optionee’s estate, successors or
beneficiaries, as applicable, shall agree to abide by and be bound as an
Existing Stockholder (as defined in the Stockholders’ Agreement) by the terms
and conditions of the Stockholders’ Agreement and shall deliver to the Company,
an executed writing, substantially in the form of Exhibit A (the “Agreement to
be Bound”), so agreeing and (y) Optionee’s spouse, if any, agrees to abide by
and be bound by the terms and conditions of the Spousal Consent (attached hereto
as Exhibit B) and shall deliver to the Company an executed copy of such Spousal
Consent so agreeing

 

(ii)           As a condition to exercising this Option for unvested Option
Shares, the Optionee or the Trust shall execute the Restricted Stock Purchase
Agreement attached hereto as Exhibit C.

 

(c)           Definitions.

 

(i)            For purposes of this Agreement, “Cause” shall have the meaning
set forth in the Optionee’s Management Agreement with the [Company], or if
Optionee is not subject to any such agreement, “Cause” shall mean (i) the
continued failure by Executive to substantially perform his duties with the
Company or any Parent or Subsidiary or (ii) the willful engaging by Executive in
gross misconduct materially and demonstrably injurious to the Company or any
Parent or Subsidiary.

 

(ii)           For purposes of this Agreement, “Change of Control Transaction”
shall have the meaning set forth in the Stockholders’ Agreement by and among the
Company and certain of its stockholders, dated as of [             , 2003] (the
“Stockholders’ Agreement”).

 

(iii)          For purposes of this Agreement, “Good Reason” shall have the
meaning set forth in the Optionee’s Management Agreement with the [Company], or
if Optionee is not subject to any such agreement, “Good Reason” shall mean the
Company’s material reduction of the Optionee’s compensation or duties and
responsibilities (without Executive’s express written consent); provided, that
Executive has provided the Company of written notice of

 

2

--------------------------------------------------------------------------------


 

the material breach and the Company does not cure such breach within 15 days
following the date Executive provides notice thereof to the Company.

 

4.             Adjustments.  The Option and all rights and obligations under
this Agreement are subject to Section 3 of the Plan, the terms of which are
incorporated herein by this reference.

 

5.             Nontransferability of Option and Shares.

 

(a)           Option.  Except by will or under the laws of descent and
distribution, the Option and this Option Agreement shall not be transferable
and, during the lifetime of Optionee, the Option may be exercised only by
Optionee; provided, however, that Optionee shall be permitted to transfer this
Option to a trust controlled by Optionee during Optionee’s lifetime for the
benefit of Optionee’s immediate family (the “Trust”) by providing written notice
of transfer to the Company in a form provided by the Company.  Without limiting
the generality of the foregoing, except as otherwise provided herein, the Option
may not be assigned, transferred, exchanged, mortgaged, pledged, hypothecated,
gifted or otherwise disposed of or encumbered (including, without limitation, by
operation of law) and the Optionee may not agree to do any of the foregoing. 
Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the Option contrary to the provisions hereof, and the levy of any execution,
attachment or similar process upon the Option, shall be null and void and
without effect.

 

(b)           Shares.  Shares acquired upon exercise of the Option are subject
to the Stockholders Agreement and the restrictions on transfer described
therein.

 

6.             Method of Exercise of Option.  The Option may be exercised by
means of written notice of exercise to the Company in a form provided by the
Company specifying the number of Option Shares to be purchased, accompanied by
payment in full of the aggregate Option Exercise Price of the Common Stock as to
which such Option shall be exercised and any applicable withholding taxes (i) in
cash or by check, (ii) subject to the terms and conditions of applicable law,
including but not limited to the Sarbanes-Oxley Act of 2002, by delivery of a
promissory note of the Optionee bearing interest at the applicable federal rate,
(iii) at the discretion of the Administrator, by means of a cashless exercise
procedure either through a broker or, through withholding of shares of Common
Stock otherwise issuable upon exercise of the Option that have an aggregate Fair
Market Value on the date of surrender in an amount sufficient to pay the
aggregate Option Exercise Price of the Common Stock as to which such Option
shall be exercised and/or the minimum statutory withholding taxes, with respect
thereto, (iv) in the form of unrestricted shares of Common Stock already owned
by the Optionee which, (x) in the case of unrestricted shares of Common Stock
acquired upon exercise of an option, have been owned by Optionee for more than
six months on the date of surrender, and (y) have an aggregate Fair Market Value
on the date of surrender equal to the aggregate Option Exercise Price of the
Common Stock as to which such Option shall be exercised and/or the minimum
statutory withholding taxes with respect thereto, or (v) by any other means of
exercise authorized from time to time in the Plan and/or by the Board.

 

7.             Effect of Termination of Employment.  Upon the termination of
Optionee’s employment or service with the Company or any Parent or Subsidiary,
except as provided in subsection (b) below, the Option shall immediately
terminate as to any Option Shares that have not previously vested as of the date
of such termination (the “Termination Date”).

 

(a)           Termination by the Company for Cause.  In the event Optionee’s
employment or service with the Company or any Parent or Subsidiary is terminated
by the Company for Cause, the Option shall terminate in full as of the
Termination Date and shall not be exercisable as to any of the Option Shares.

 

3

--------------------------------------------------------------------------------


 

(b)           Termination by the Company without Cause; Termination for Good
Reason.  In the event Optionee’s employment or service with the Company or any
Parent or Subsidiary is terminated by the Company without Cause or by Optionee
for Good Reason, any portion of the Option that has vested as of the Termination
Date shall be exercisable in whole or in part for a period of 90 days following
the Termination Date.  Upon expiration of such 90-day period, any unexercised
portion of the Option shall terminate in full.

 

(c)           Termination without Good Reason.  In the event Optionee terminates
employment or service with the Company or any Parent or Subsidiary without Good
Reason, any portion of the Option that has vested as of the Termination Date
shall be exercisable in whole or in part for a period of 30 days following the
Termination Date.  Upon expiration of such 30-day period, any unexercised
portion of the Option shall terminate in full.

 

(d)           Termination as a Result of Death or Disability.  In the event
Optionee’s employment or service with the Company or any Parent or Subsidiary is
terminated as a result of Optionee’s death or Disability, any portion of the
Option that has vested as of the Termination Date shall be exercisable in whole
or in part for a period of one year following the Termination Date.  Upon
expiration of such one-year period, any unexercised portion of the Option shall
terminate in full.

 

8.             Call Option.  Upon termination of Optionee’s employment or
service with the Company or any Parent or Subsidiary for any reason, the Company
shall have the right, but not the obligation, to repurchase all or any portion
of the Shares acquired upon exercise of the Option in accordance with the terms
and conditions set forth in this Section 8 (the “Call Option”).

 

(a)           Right to Repurchase.

 

(i)            Termination for Cause.  In the event Optionee’s employment or
service with the Company or any Parent or Subsidiary is terminated for Cause,
the Company shall have the right, but not the obligation, to repurchase all or
any portion of the Shares previously acquired by Optionee or the Trust through
exercise of the Option.  The purchase price for each Share shall be the lower of
(i) the Option Exercise Price and (ii) the Fair Market Value of a Share on the
date the Company exercises the Call Option.

 

(ii)           Termination Other Than for Cause.  In the event Optionee’s
employment or service with the Company or any Parent or Subsidiary is terminated
for any reason other than for Cause, the Company shall have the right, but not
the obligation, to repurchase all or any portion of the Shares acquired (whether
acquired prior to or following the Termination Date) by Optionee, the Trust or
Optionee’s estate, successors or beneficiaries, as applicable, through exercise
of the Option.  The purchase price for each Share shall be equal to the Fair
Market Value of a Share on the date the Company exercises the Call Option.

 

(b)           Exercise of Call Option.  The Company may by giving written notice
(the “Notice”) to the Optionee or any transferee (either, a “Holder”), elect to
purchase all or any portion of the Shares previously acquired through exercise
of the Option, at the purchase price determined in accordance with subsection
(a) above, as applicable, within one year following the later of the (i)
Termination Date or (ii) date that is six months and ten days after the last
date any Shares were acquired upon exercise of the Option.

 

(c)           Payment.  Payment of the applicable purchase price (as determined
in accordance with subsection (a) above) shall be made, at the option of the
Company, in cash, by check, by cancellation of all or a portion of any
outstanding indebtedness of the Holder to the Company, or by

 

4

--------------------------------------------------------------------------------


 

any combination thereof, within 30 days after receipt of the Notice or in the
manner and at the times set forth in the Notice.

 

(d)           Termination of Call Option.  In the event of the consummation of
any firm commitment underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act of 1933, as amended, resulting in gross proceeds to the Company
of not less than $60 million, the Call Option shall immediately terminate as to
any Shares acquired upon exercise of the Option.

 

9.             Put Option.  Upon termination of Optionee’s employment or service
with the Company or any Parent or Subsidiary as a result of Optionee’s death or
Disability, Optionee or his estate, as the case may be (either, a “Put Holder”),
shall have the right, but not the obligation, to require the Company to
repurchase all or any portion of the Shares acquired upon exercise of the Option
in accordance with the terms and conditions set forth in this Section 9 (the
“Put Option”).

 

(a)           Purchase Price.  The purchase price for each Share shall be the
Fair Market Value of a Share on the date the Put Holder exercises the Put
Option.

 

(b)           Exercise of Put Option.  The Put Holder may by giving written
notice (the “Put Notice”) to the Company within one year following the later of
the (i) Termination Date or (ii) date that is six months and ten days after the
last date any Shares were acquired upon exercise of the Option, elect to require
the Company to repurchase all or any portion of the Shares previously acquired
by the Optionee or his estate, as the case may be, through, exercise of the
Option, at the purchase price determined in accordance with subsection (a)
above.

 

(c)           Payment.  Payment of the applicable purchase price (as determined
in accordance with subsection (a) above) shall be made, at the option of the
Company, in cash, by check, by cancellation of all or a portion of any
outstanding indebtedness of the Put Holder to the Company, or by any combination
thereof, within 30 days after receipt of the Put Notice or in the manner and at
the times set forth in the Put Notice.

 

(d)           Termination of Put Option.  In the event of the consummation of
any firm commitment underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act of 1933, as amended, resulting in gross proceeds to the Company
of not less than $60 million, the Put Option shall immediately terminate as to
any Shares acquired upon exercise of the Option.

 

10.           Investment Representation.  The Optionee hereby represents and
warrants to the Company that the Optionee, by reason of the Optionee’s business
or financial experience (or the business or financial experience of the
Optionee’s professional advisors who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent of the Company,
directly or indirectly), has the capacity to protect the Optionee’s own
interests in connection with the transactions contemplated under this Option
Agreement.

 

11.           Notices.  All notices and other communications under this Option
Agreement shall be in writing and shall be given by facsimile or first class
mail, certified or registered with return receipt requested, and shall be deemed
to have been duly given three days after mailing or 24 hours after transmission
by facsimile to the respective parties named below:

 

5

--------------------------------------------------------------------------------


 

If to Company:

 

 

 

 

 

 

 

 

 

Attention: David Helwig

 

Facsimile:

 

 

 

 

with copies to:

 

 

 

 

GFI

 

11611 San Vicente Boulevard; Suite 710

 

Los Angeles, CA 90049

 

Attention: Ian Schapiro

 

Fax: (310) 442-0540

 

 

 

And

 

 

 

OCM

 

333 South Grand Avenue

 

Los Angeles, CA 90071

 

Attention: Christopher Brothers

 

Fax: (213) 830-6395

 

 

 

And

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

300 South Grand Avenue

 

Los Angeles, CA 90071-3144

 

Attention: Jeffrey H. Cohen, Esq.

 

Fax: (213) 687-5600

 

 

If to the Optionee:

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.

 

12.           Securities Laws Requirements.  The Option shall not be exercisable
to any extent, and the Company shall not be obligated to transfer any Option
Shares to the Optionee upon exercise of such Option, if such exercise, in the
opinion of counsel for the Company, would violate the Securities Act (or any
other federal or state statutes having similar requirements as may be in effect
at that time).  Further, the Company may require as a condition of transfer of
any Option Shares pursuant to any exercise of the Option that the Optionee
furnish a written representation that he or she is purchasing or acquiring the
Option Shares for investment and not with a view to resale or distribution to
the public.  The Optionee hereby represents and warrants that he or she
understands that the Option Shares are “restricted securities,” as defined in
Rule 144 under the Securities Act, and that any resale of the Option Shares must
be in compliance with the registration requirements of the Securities Act, or an
exemption therefrom, and with the requirements of applicable state securities
laws.  Each certificate representing Option Shares shall bear the legend set
forth below:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE RESTRICTED SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES

 

6

--------------------------------------------------------------------------------


 

THEREUNDER, AND MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF REGISTRATION OR AN EXEMPTION THEREFROM.

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND A RIGHT OF FIRST REFUSAL HELD BY THE ISSUER OR ITS
ASSIGNEES(S).  SUCH TRANSFER RESTRICTIONS AND RIGHT OF FIRST REFUSAL ARE BINDING
ON TRANSFEREES OF THESE SHARES OF COMMON STOCK.

 

Further, if the Company decides, in its sole discretion, that the listing or
qualification of the Option Shares under any securities or other applicable law
is necessary or desirable, the Option shall not be exercisable, in whole or in
part, unless and until such listing or qualification, or a consent or approval
with respect thereto, shall have been effected or obtained free of any
conditions not acceptable to the Company.

 

13.           No Obligation to Register Option Shares.  The Company shall be
under no obligation to register the Option Shares.

 

14.           Protections Against Violations of Agreement.  No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Option Shares by any holder thereof
in violation of the provisions of this Option Agreement or the Stockholders
Agreement or the Certificate of Incorporation or the Bylaws of the Company, will
be valid, and the Company will not transfer any of said Option Shares on its
books nor will any of said Option Shares be entitled to vote, nor will any
dividends be paid thereon, unless and until there has been full compliance with
said provisions to the satisfaction of the Company.  The foregoing restrictions
are in addition to, and not in lieu of any other, remedies, legal or equitable,
available to enforce said provisions.

 

15.           Withholding Requirements.  The Company’s obligations under this
Option Agreement shall be subject to all applicable tax and other withholding
requirements, and the Company shall, to the extent permitted by law, have the
right to deduct any withholding amounts from any payment or transfer of any kind
otherwise due to the Optionee.

 

16.           Successors and Assigns.  All the terms and provisions of this
Option Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto,
including the Optionee’s estate, successors and beneficiaries; provided,
however, that, except as otherwise set forth herein, this Option Agreement may
not be assigned by the Optionee without the prior written consent of the
Company.

 

17.           Failure to Enforce Not a Waiver.  The failure of either party to
enforce at any time any provision of this Option Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

 

18.           Governing Law.  This Option Agreement shall be governed by and
construed according to the laws of the State of Delaware without regard to its
principles of conflict of laws.

 

19.           Incorporation of Plan.  The Plan is hereby incorporated by
reference and made a part hereof, and the Option and this Option Agreement shall
be subject to all terms and conditions of the Plan.

 

20.           Amendments.  This Option Agreement may be amended or modified at
any time only by an instrument in writing signed by each of the parties hereto.

 

7

--------------------------------------------------------------------------------


 

21.           Rights as a Stockholder.  Neither the Optionee nor any of the
Optionee’s successors in interest shall have any rights as a stockholder of the
Company with respect to any shares of Common Stock subject to the Option until
the date of issuance of a stock certificate for such shares of Common Stock.

 

22.           Agreement Not a Contract of Employment.  Neither the Plan, the
granting of the Option, this Option Agreement nor any other action taken
pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Optionee has a right to continue to
provide services as an officer, Board member, employee, consultant or advisor of
the Company or any Parent, Subsidiary or affiliate of the Company for any period
of time or at any specific rate of compensation.

 

23.           Authority of the Board.  The Board shall have full authority to
interpret and construe the terms of the Plan and this Option Agreement.  The
determination of the Board as to any such matter of interpretation or
construction shall be final, binding and conclusive.

 

24.           Dispute Resolution.  The parties agree to use their reasonable
best efforts to resolve any dispute regarding this Option Agreement through good
faith negotiations.  A party hereto must give written notice of the substance of
any dispute regarding this Option Agreement to any other party to whom such
dispute pertains.  Any such dispute that cannot be resolved within 30 calendar
days of receipt of the required notice (or such other time period to which the
parties may agree) will be submitted to an arbitrator selected by mutual
agreement of the parties.  In the event that, within 50 days of the receipt of
the required written notice, a single arbitrator has not been selected by mutual
agreement of the parties, a panel of three arbitrators will be selected.  Each
party to the dispute will select one arbitrator and the two selected arbitrators
will select one additional arbitrator.  Except as the parties to the dispute may
otherwise agree, such arbitration will be conducted in accordance with the
then-existing rules for Commercial Arbitration of the American Arbitration
Association.  The decision of the arbitrator or arbitrators, or of a majority
thereof, as the case may be, shall be made in writing and will be final and
binding upon the parties hereto as to the questions submitted.  The parties will
abide by and comply with such decision, which may be entered as an enforceable
judgment in a court of competent jurisdiction; provided, however, the arbitrator
or arbitrators, as the case may be, shall not be empowered to award punitive
damages.  Unless the decision of the arbitrator or arbitrators, as the case may
be, provides for a different allocation of costs and expenses determined by the
arbitrators to be equitable under the circumstances, the parties in any
arbitration under this Option Agreement will bear their own costs and expenses
and will each be responsible for one half of the arbitrator(s) fees.

 

25.           Market Stand-Off.  In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act of 1933, as amended, for
such period as the Company or its underwriters may request (such period not to
exceed 180 days following the date of the applicable offering), the Optionee
shall not, directly or indirectly, sell, make any short sale of, loan,
hypothecate, pledge, offer, grant of sell any option or other contract for the
purchase of, purchase any option or other contract for the sale of, or otherwise
dispose of or transfer, or agree to engage in any of the foregoing transactions
with respect to, any Option Shares acquired under this Option Agreement without
the prior written consent of the Company or its underwriters.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Option
Agreement on the day and year first above written.

 

DEARBORN HOLDINGS CORPORATION

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Option Agreement and to all the terms and provisions of the Plan,
herein incorporated by reference.

 

 

The Optionee:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

AGREEMENT TO BE BOUND

 

Reference is made to the Stockholders’ Agreement, dated as of [__________] __,
2003, by and among DEARBORN HOLDINGS CORPORATION and certain of its
securityholders, as may be amended or amended and restated from time to time
(the “Agreement”).  All capitalized terms used but not otherwise defined herein
are used with the meanings ascribed to such terms in the Agreement.

The undersigned purchased on the date hereof ___________ shares of Common Stock
(the “Securities”).  The undersigned hereby joins the Agreement as a party
thereto with respect to the Securities, entitled to the rights and benefits of,
and subject to the obligations of, a Stockholder with respect to the Securities.

 

 

The undersigned’s address for notice is:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated this ____ day of ____________, 20___.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

SPOUSAL CONSENT

 

The undersigned represents that the undersigned is the spouse of

 

 

 

 

Name of Employee

 

 

 

and that the undersigned is familiar with the terms of the 2003 Omnibus Stock
Incentive Plan (the “Plan”), the Option Agreement and the Stockholders’
Agreement (together with the Option Agreement, the “Agreements”), each of which
the undersigned’s spouse is entering into on today’s date.  The undersigned
hereby agrees that the interest of the undersigned’s spouse in all property
which is the subject of such Plan or Agreements shall be irrevocably bound by
the terms of such Plan or Agreements and by any amendment, modification, waiver
or termination signed by the undersigned’s spouse.  The undersigned further
agrees that, the undersigned’s community property interest in all property which
is the subject of such Plan or Agreements shall be irrevocably bound by the
terms of such Plan or Agreements, and that such Plan or Agreements shall be
binding on the executors, administrators, heirs and assigns of the undersigned. 
The undersigned further authorizes the undersigned’s spouse to amend, modify or
terminate such Plan or Agreements, or waive any rights thereunder, and that each
such amendment, modification, waiver or termination signed by the undersigned’s
spouse shall be binding on the community property interest of the undersigned in
all property which is the subject of such Plan or Agreements and on the
executors, administrators, heirs and assigns of the undersigned, each as fully
as if the undersigned had signed such amendment, modification, waiver or
termination.

 

 

Dated: ________,20___

 

 

 

 

 

Signature of Spouse:

 

 

--------------------------------------------------------------------------------